 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM J. WHITSITT,                                No. 2:18-cv-1962-KJM-KJN PS
12                         Plaintiff,
13              v.                                        FINDINGS AND RECOMMENDATION
14    CITY OF TRACY, CALIFORNIA, et al.
15                         Defendants.
16

17

18             On July 19, 2018, the court denied plaintiff’s motion to proceed in forma pauperis and

19   ordered plaintiff to pay the filing fee on a set installment schedule of $50 per month. (ECF No.

20   3.) Thereafter, plaintiff filed an objection to the court’s order, outlining certain additional

21   expenses which he failed to include in the original motion to proceed in forma pauperis. (ECF

22   No. 4.)

23             On September 26, 2018, the court issued an order sustaining plaintiff’s objection in part.

24   (ECF No. 5.) For the reasons discussed in that order, incorporated here by reference, the court

25   modified plaintiff’s payments to $20.00 per month, with payments to the Clerk of Court due on

26   the first business day of each month starting in November 2018. (Id.) Plaintiff was expressly

27   cautioned that failure to timely pay the amounts due may result in dismissal of the action. (Id.)

28   ////
                                                         1
 1          To date, although installment payments were due on November 1, 2018, and December 3,

 2   2018, plaintiff has failed to make any payment, nor has he requested an extension of time to do so

 3   based on any articulated cause. Therefore, at this juncture, the court recommends that the action

 4   be dismissed without prejudice.

 5          Accordingly, IT IS HEREBY RECOMMENDED that:

 6          1. The action be dismissed without prejudice.

 7          2. The Clerk of Court be directed to close this case.

 8          These findings and recommendations are submitted to the United States District Judge

 9   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

10   days after being served with these findings and recommendations, any party may file written

11   objections with the court and serve a copy on all parties. Such a document should be captioned

12   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections

13   shall be served on all parties and filed with the court within fourteen (14) days after service of the

14   objections. The parties are advised that failure to file objections within the specified time may

15   waive the right to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th

16   Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).

17   Dated: December 10, 2018

18

19

20
21

22

23

24

25

26
27

28
                                                        2
